Citation Nr: 0714947	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.

2.  Entitlement to service connection for deformity and 
discoloration of bilateral toenails.

3.  Whether it is appropriate to recoup separation pay by 
withholding VA disability compensation in the amount of 
$3,526.33.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1989 to 
August 1996, with 3 months and 16 days of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In July 2004, the 
RO denied entitlement to an evaluation in excess of 10 
percent for hemorrhoids.  The RO confirmed this denial in 
December 2004 and also denied service connection for 
deformity and discoloration of the bilateral toenails.  The 
veteran requested a local hearing at the RO, but later 
withdrew the request in November 2006.

The most recent medical records note that a surgical 
evaluation was ordered for a possible hemorrhoidectomy.  This 
matter is referred to the RO.

The issue of recoupment of separation pay is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's hemorrhoids are currently manifested by 
complaints of persistent bleeding and pain, and are 
recurrent.

2.  The medical evidence does not relate the current 
deformity and discoloration in the bilateral toenails to 
service.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2006).

2.  Deformity and discoloration of the bilateral toenails was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2004 and August 2004 prior to the 
July 2004 and December 2004 rating decisions, respectively.  
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to notify or submit to VA any other 
evidence pertinent to the claims, which, in effect, would 
include any evidence in his possession.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection and an increased rating were 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased rating

The RO originally granted service connection for hemorrhoids 
in August 1997, assigning a 0 percent rating effective August 
4, 1996.  In September 1997, the RO assigned an increased 
evaluation of 10 percent for hemorrhoids, effective August 4, 
1996 and a temporary 100 percent rating based on surgical or 
other treatment necessitating convalescence, effective May 8, 
1997 to June 30, 1997.  Another temporary 100 percent 
evaluation based on surgical or other treatment necessitating 
convalescence for hemorrhoids was assigned in December 2003, 
effective October 20, 2003 to December 1, 2003, and a 10 
percent rating thereafter.  In April 2004, the RO again 
assigned a temporary 100 percent rating based on surgical or 
other treatment necessitating convalescence for hemorrhoids, 
effective March 11, 2004 to May 1, 2004, and a 10 percent 
rating thereafter.

The veteran contends that he is entitled to an evaluation 
higher than 10 percent for his hemorrhoids.  He states that 
he has severe pain and bleeding associated with his 
hemorrhoids, as well as frequent recurrence. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's hemorrhoids are rated as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Large or 
thrombotic external or internal hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences gets a 10 percent rating.  A 20 percent rating is 
assigned for internal or external hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.

A March 2005 VA examination report shows complaints of rectal 
pain and bleeding approximately three to four times per week.  
The last episode of bleeding was the morning of the 
examination.  The veteran indicated that he had profuse 
bleeding with a bowel movement and brought a tissue saturated 
in bright red blood, which he stated was used after the bowel 
movement.  Examination of the rectum revealed multiple skin 
tags of hemorrhoidal tissue with no evidence of bright 
bleeding.  No internal hemorrhoids could be seen with 
spreading the rectal mucosa.  The veteran resisted deeper 
penetration of palpation of the upper part of his rectum or 
prostate area due to recent bleed and pain; so that could not 
be accomplished at that time.  The diagnosis was recurrent 
hemorrhoids with rectal bleeding.  Status was post surgery 
times three and the veteran remained symptomatic with 
bleeding every two to three days. 

An April 2005 private emergency room hospital record notes 
that the veteran was seen for rectal pain associated with his 
hemorrhoids.

An April 2005 VA outpatient treatment record shows complaints 
of increased pain of his hemorrhoids over the last few days.  
The veteran stated that he had been having some bleeding 
after defecation and also had pain in the perineum as well.  
He stated that he noted that he had protrusion of 
hemorrhoids, just what he could feel when he wiped himself.  
He indicated that he had three hemorrhoidectomies in the past 
and that these kept recurring.  On rectal examination, the 
examiner noted that all that was done was a general 
digitalization.  The veteran had significant external 
hemorrhoids and pain to palpation around his rectal area and 
perineum.  The examiner did not see any bleeding currently 
and indicated that a rectal examination was not done due to 
significant pain.  The assessment was significant external 
hemorrhoids and history of internal hemorrhoids, which the 
examiner also suspected. 

These findings, though significant, do not warrant the next 
higher 20 percent rating under Diagnostic Code 7336.  The 
rating criteria specifically require both persistent bleeding 
and secondary anemia or fissures.  While the veteran has 
persistent bleeding, the medical records for the applicable 
period do not show any findings of anemia or fissures.  Even 
though the veteran's complaints of pain prevented a thorough 
rectal examination, the March 2005 examiner was able to 
spread the rectal mucosa and did not note any visible 
fissures.  Under these circumstances, a rating higher than 10 
percent does not apply. 

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
considered when the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities.  In this case, the veteran's 
hemorrhoids are not shown to have marked interference with 
employment or require frequent periods of hospitalization, 
other than the surgeries performed, for which the veteran 
already has been compensated with temporary 100 percent 
ratings.  Therefore, an extraschedular rating does not apply.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating in excess of 10 
percent for hemorrhoids is not warranted.

Service connection

The veteran seeks service connection for deformity and 
discoloration in his toenails on both feet.  He stated that 
during his tour in Germany his toenails became dark, due to 
continued wearing of combat boots and inadequate showering 
facilities during field training periods.  He further noted 
that he was a water treatment specialist in service.  He thus 
contends that his current toenail issues are directly related 
to his service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the veteran has current discoloration and 
deformity of the bilateral toenails.  A March 2005 VA 
examination report shows a diagnosis of onychyomycosis of the 
bilateral great toenails and several other smaller toes.  
Physical examination revealed onychomycosis, which was severe 
on both great toes and the second and third of the right 
foot.

The next issue is whether there is evidence of any in-service 
incurrence of a toenail disorder.  The DD-214 Form shows the 
veteran's Military Occupational Specialty was water treatment 
specialist.  An October 1994 medical record shows an 
assessment of tinea pedis.  The veteran complained of an 
itchy rash between his toes for the past month.  On physical 
examination, he had mild excoriation on the web spaces on 
both feet.  A July 1995 medical record notes complaints of 
itching on bottom of foot.  Physical examination was negative 
for scaling and fissuring, but showed redness.  The 
assessment was tinea pedis.  While these records do not show 
direct evidence of discoloration or deformity of the 
toenails, the findings of fungal infection on the feet 
provide probative evidence of a possible fungal infection on 
the toenails, as does the veteran's MOS as a water treatment 
specialist.

Since the record shows a current diagnosis of onychyomycosis, 
in-service findings of fungus on the feet, and a three year 
assignment as a water treatment specialist in service, the 
determinative issue is whether these are related.

A March 2005 VA examination report shows the examiner 
reviewed the claims file and noted the findings of tinea 
pedis in the web spaces between the toes in service.  The 
examiner noted that there was no description of the 
abnormality, which the veteran currently complained about 
involving the toenails.  The examiner further noted that the 
veteran's complaints of the toenail condition with thickening 
and darkening and tendency to slough was a new condition that 
had occurred only in the past two to three years after 
discharge from service.  The veteran had not been treated or 
evaluated for his toenail condition.  The examiner did not 
find that the toenail condition was related to service, 
indicating that the diagnosis of onychyomycosis was not seen, 
diagnosed, or treated while on active duty and occurred some 
three years after his discharge.  There are no other medical 
opinions addressing this issue.

Although the veteran has argued that his current toenail 
impairment is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Thus, while the Board 
has considered the veteran's lay assertions, they do not 
outweigh the medical evidence of record, which does not show 
any relationship between the current deformity and 
discoloration in the bilateral toenails and service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
deformity and discoloration of the bilateral toenails is not 
warranted.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids is denied.

Entitlement to service connection for deformity and 
discoloration of bilateral toenails is denied.


REMAND

In June 2005, the RO sent the veteran a letter stating that 
his VA benefits would be reduced to $0.00 effective September 
1, 2005 so that separation pay in the amount of $3,526.33 
could be recouped.  The veteran submitted a statement in June 
2005 that he disagreed with the RO's decision to recoup the 
remaining balance of his separation pay and that he wanted 
records of his compensation awards from 1997 up until the 
decision to recoup his separation pay.  In November 2005, the 
RO issued an administrative decision indicating that the 
compensation payments would be reduced to $0.00 effective 
December 1, 2005, noting that in June 2005 it had indicated 
that it notified the veteran that it planned to reduced his 
benefits to recoup separation pay.  While the decision to 
recoup the separation pay was not officially made until 
November 2005, the June 2005 letter could reasonably be read 
as a decision to recoup benefits, as well.  Thus, the 
veteran's June 2005 statement is accepted as a valid Notice 
of Disagreement, since he has made clear that he disagrees 
with the RO's decision to recoup his separation pay.  For 
this reason, a statement of the case is necessary regarding 
this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
veteran and his representative addressing 
its decision to recoup separation pay by 
withholding VA disability compensation in 
the amount of $3,526.33.  The statement 
of the case should include all relevant 
law and regulations pertaining to the 
claims.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal. See 38 C.F.R. § 
20.302(b).  Thereafter, if an appeal has 
been perfected, this issue should be 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


